WAGNER, Chief Judge,
concurring in part and dissenting in part:
I join in the opinion of the Court with one exception. An admission by the complaining witness that she invited appellant into her home would have affected materially not only the burglary count, but the other criminal charges as well. Such a discrepancy is a significant factor which the jury might properly consider in determining whether to believe other portions of the complainant’s account of the events, including those which formed the basis for the other criminal charges. See generally Criminal Jury INSTRUCTIONS for the District of Columbia, *462No. 2.11 (4th ed.1993);1 see also Bragdon v. United States, 668 A.2d 403, 406 (D.C.1995) (citations omitted) (“In weighing the evidence, the jury [is] free to credit some portions of the victim’s testimony while discrediting others.”); Kinard v. United States, 416 A.2d 1232, 1235 (D.C.1980). Therefore, I would remand for further proceedings on all counts, instead of just the burglary count.

. Instruction No. 2.11 states for example:
In reaching a conclusion as to the credibility of any witness, you may consider any matter that may have a bearing on the subject. You may consider ... the witness’s manner of testifying; whether the witness impresses you as a truthful person ...
... You may consider whether the witness has been contradicted or corroborated by other credible evidence.